GORDON BENNETT, District Judge,
sitting for Mr. Chief Justice Hatfield, delivered the opinion of the Court.
This is an appeal from a final order of the district court denying, a petition for annulment of an adoption decree and, in the alternative, for a writ of habeas corpus.
Petitioner was born January 21, 1954, and gave birth to the child involved in this litigation on June 18, 1970. On July 17, 1970, the district court decreed the adoption of the child by respondents, having found the child was abandoned by its natural parents. In June 1975, petitioner discovered her child had purportedly been adopted by respondents and was living in their home. She filed her petition November 4, 1975. Respondents moved to quash.
Pursuant to a written stipulation filed by the parties, the district court on November 14, 1975, issued its order determining, inter alia, that the adoption decree was invalid. It found a lack of due process because no notice was given the natural parents, and that consent had not been waived by abandonment for the required period of one year, in view of the fact the child was only 24 days old at the time of the adoption.
In the same order, and again by stipulation of the parties, the court directed the local welfare office to investigate the living *144circumstances and parental qualifications of petitioner and respondents and make its recommendation as to where the child should best be placed. The report was to be made to the court with counsel for both parties present and allowed to cross-examine as to its contents.
After the filing of the report and an adversary hearing on the question of the best interests of the child, the court on March 29, 1976, issued its findings of fact, conclusion of law and order, wherein it confirmed its previous conclusion that the adoption decree was invalid for lack of notice and the absence of consent by abandonment. The court then concluded petitioner was guilty of laches and was estopped from maintaining her petition because she could have commenced her action upon reaching majority on July 1, 1973, under the provisions of Art. II, Section 14, 1972 Montana Constitution. It also concluded it was in the best interests of the child to remain in respondents’ home. The court denied the petition and granted the motion to quash.
We would not disturb the stipulation of the parties and the conclusion of the district court pursuant thereto that the adoption decree is invalid, as there is no request or basis presented for doing so. The decree is, however, not only invalid, it is void for all purposes. It is conceded no notice was given the natural parents. More than fifty years ago, this Court recited with approval the universally accepted general rule that notice to natural parents in these cases is indispensable to jurisdiction; if jurisdiction is not thus obtained there can be no judicial determination, and any such purported determination is void. State ex rel. Thompson v. District Court, 75 Mont. 147, 151, 242 P. 959. This Court has not deviated from this rule. See: Bascom v. Carpenter, 126 Mont. 129, 136, 246 P.2d 223, recently reinforced by the United States Supreme Court in Armstrong v. Manzo, 380 U.S. 545, 85 S.Ct. 1187, 14 L.Ed.2d 62. Nothing appears in this case that would remove it from the application of the rule. In 1921 this Court in Lamont v. Vinger, 61 Mont. 530, 546, 202 P. 769, 774, adopted from the landmark case of *145Pennoyer v. Neff, 95 U.S. 714, 728, 24 L.Ed. 565, the fundamental principle that:
“A judgment void when rendered will always remain void. The validity of every judgment depends upon the jurisdiction of the court before it is rendered, not upon what may occur subsequently.”
This principle remains undisturbed, here and elsewhere. It requires that we give a void decree no effect whatever at any time and view it as a nullity for all purposes. Thus, it is the limited function of this Court to declare there never was a legally cognizable adoption decree in this case. That being so, the equitable doctrines of laches and estoppel cannot be applied to save the non-existent decree or to implement it in any way.
It is also conceded that no consent was given by the natural parents, nor was there a valid exception to the consent requirement of Montana’s statute, section 61-205, R.C.M.1947. We have required strict compliance with that statute (Adoption of Biery, 164 Mont. 353, 522 P.2d 1377), but have not yet found failure to comply with it jurisdictional, as have courts in other jurisdictions. See for example: Franklin v. Biggs, 14 Or. App. 450, 513 P.2d 1216, 1217; 2 C.J.S. Adoption of Persons § 51, p. 470, and cases cited therein. We see no reason for relaxation of the standard in this case and would set aside the decree, as we did in Biery, if it had any validity in the first place.
Petitioner sought not only annulment of the adoption decree but the return of her child upon a writ of habeas corpus. Apparently pursuant to the latter petition, and upon stipulation of the parties, a full hearing was provided in the district court on the question of the “best interests of the child”. This being the basic criterion by which custody is determined the hearing may be considered a custody hearing, held with the consent of both parties. On the basis of this hearing, the court concluded as a matter of law that it was in the best interests of the child to leave it with respondents. Having so concluded, the court grant*146ed respondents’ motion to quash and, in effect, granted custody to them.
We cannot quarrel with the court’s conclusion as to the best interests of the child. The transcript reveals the case was thoroughly investigated by the county welfare department and its report was aired with equal thoroughness at the hearing. There is an abundance of substantial credible evidence to support the court’s conclusion. Thus we find no abuse of discretion by the district court and must affirm its conclusion. Adoption of Biery, supra, and cases cited therein.
For the above reasons, the adoption decree, involved herein should be annulled and permanent custody of the child decreed in respondents. The cause is remanded to the district court for entry of its decrees in accordance with this opinion.
MR. JUSTICES DALY, HARRISON and HASWELL concur.